DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al. (US 2005/0155706, hereinafter Nishida).
With respect to claim 1, Nishida discloses a semiconductor device (Fig. 9) comprising: 
a semiconductor layer (71 of fig. 15);
a metal layer (75) ; and a bonding layer (10E) provided between the semiconductor layer and the metal layer (74 and 73 makes bonding layer), the bonding layer including a plurality of silver particles (silver paste 74 contains silver particles), and the bonding layer including a region containing bump (73) existing between the plurality of silver particles (lower part of 73 is between two sides of 74).
Nishida in the same embodiment does not explicitly disclose that the bump comprises of gold.
In an another embodiment, Nishida discloses that the bump comprises of gold (para 0046 and 0049; gold bump).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Nishida’s by embodiment by having a gold bump in order to provide better conductivity.
With respect to claim 2, Nishida discloses the semiconductor device according to claim 1, wherein at least a portion of the plurality of silver particles are in contact with each other (fig. 15; the silver paste 74 comprises of silver particles that are in contact with each other)
With respect to claim 3, Nishida discloses the semiconductor device according to claim 1, wherein the region covers the plurality of silver particles (fig. 15; it’s obvious that the silver paste will have more than one particles of Ag).
With respect to claim 4, Nashida discloses the semiconductor device according to claim 1, wherein the bonding layer includes a void, and the region covers an inner wall of the void (there has to be a void or hole to place the bump 73).
With respect to claim 10, Nashida discloses the semiconductor device according to claim 1, wherein an atomic ratio of gold (Au) contained in the bonding layer to a sum of gold (Au) and silver (Ag) contained in the bonding layer (Au/ (Au+Ag)) is 0.5% or more and 20% or less (para 0197 and 0218; bump size can be adjusted wherein bump comprises of gold- size adjustment can change the proportion accordingly).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida in view of Chen et al. (US 2017/0309783, hereinafter Chen).
With respect to claim 5, Nashida discloses the semiconductor device according to claim 1, further comprising a first intermediate layer provided between the semiconductor layer and the bonding layer (2 of fig. 2A and 72 of fig. 15; an electrode).
Nashida discloses that the layer 2 of fig. 2A is an electrode (para 0192; electrode 2).
Nashida does not explicitly disclose that the electrode contains nickel.
In an analogous art, Chen discloses that the electrode contains nickel. (para 0038).

With respect to claim 6, Nashida/Chen discloses the semiconductor device according to claim 5.
Nashida does not explicitly disclose that  wherein an atomic concentration of gold in the first intermediate layer is lower than an atomic concentration of gold in the bonding layer.
In an analogous art, Chen discloses that the electrode /first intermediate layer can comprise of gold and nickle (para 0038- merely adjusting the concentration of gold is obvious to achieve the optimal results). Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Nishida’s by adding Chen’s disclosure in order to improve electrical conductivity of a semiconductor device and to adjust the concentration of gold in order to achieve the optimal results.

Claim 9 is  rejected under 35 U.S.C. 103 as being unpatentable over Nishida in view of Yasuda et al. (US 2010/0270515, hereinafter Yasuda).
With respect to claim 9, Nashida discloses the semiconductor device according to claim 1.
Nashida does not explicitly disclose wherein an average particle diameter of the plurality of silver particles is 1 nm or more and 100 nm or less.

Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Nishida’s device by adding Yasuda’s disclosure in order to improve preparation of metal particles, removing impurities and storing and handling these particles.
Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816